The order of December 4, 1924, is modified by striking out the last paragraph and inserting in lieu thereof a provision that plaintiff’s examination of the defendants be limited to the names of prospects appearing on the list of names in the possession of R. Max Eaton and shown to plaintiff as stated in plaintiff’s affidavit verified December 1, 1924, and to such other names of prospects as plaintiff may without examination of defendant’s books, specifically state under oath were furnished by Mm to defendants. And if the list of names be not produced, then to examine as to such names as plaintiff states under oath appeared thereon. As so modified the order is affirmed, without costs of this appeal to either party. All concur. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ.